Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arthur (U.S. 20070048337).
Arthur teaches adhesives for medical uses. (¶[0002])  In Table 23 Example 77 Arthur exemplifies a acetoacetatylated polyvinyl alcohol (PVOH acac), Dextrin aldehyde and triethanolamine composition.  
The acetoacetatylated polyvinyl alcohol (PVOH acac) anticipates the Component I of Claim 1 as it is a [Symbol font/0x62]-ketoester compound.
The Dextrin aldehyde anticipates Component II of Claim 1 in that it has at least one aldehyde group.
The triethanolamine anticipates Component III of Claim 1 in that it is an amine compound.
Claim 1 and also the two substrates with the adhesive layered between of Claim 4. Arthur teaches these adhesives as useful for wood glue or fiberboard or paper adhesive in ¶[0101] which is sufficiently specific to anticipate wood substrate, fiberboard substrate or paper substrate which anticipates Claim 5. As water is the only solvent used in these examples, one of ordinary skill in the art is reasonably suggested no volatile organic compounds are released upon curing which anticipates Claim 6.  The ratio of equivalents of AcAc and aldehyde in Table 23 is 500/160 or 3.125 which anticipates the range of Claim 14. See also Table 22 which also has ratios of AcAc to aldehyde in the recited range and uses multiple base catalysts including the above triethanolamine. ¶[0209] The weight average molecular weight of the dextrin is 10,000.  As the number average molecular weight of a polymer is always equal to or less than the weight average molecular weight, one of ordinary skill in the art is reasonably suggested the number average molecular weight of the dextran must be less than 30,000 as recited by Claim 18 which anticipates the claim.  In ¶[0082] teaches application of the adhesive to the orifice, sealing then curing the adhesive which anticipates the process of Claim 19 as each portion of the orifice is considered a separate substrate.  See also ¶[0102] which has multiple surfaces.  The medical adhesive already a part of Arthur’s assembly above anticipates the article of Claim 20 which further comprises a medical adhesive.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1, 2, 4, 10, 14, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 14, and 17-20 of copending Application No. 16/705338.
Claim 1 of 16/705338 recites Components I, II, and III of instant claim 1 but does not teach the substrate assembly of instant Claim 1.
Claims 17 and 18 of 16/705338 teaches this substrate assembly.
	 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 16/705338 by laminating it between two substrates and as an adhesive and cure it because these are variants of the invention of 16/705338 as evidenced by Claims 17 and 18 of 16/705338.
	This motivated assembly reads over all the components and substrate of instant Claim 1 along with instant Claim 4 and the process of instant  Claim 19.
	Further it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice this invention of 16/705338 using the motivated laminated adhesive composition above for claim 1 applied to all the claims as 16/705338 suggests these claims as variants of Claim 1 either through dependency or by reciting the same base composition as Claim 1 of 16/705338.
Claim 2 of 16/705338 reads over instant Claim 2.  Claim 3 of 16/705338 reads over instant Claim 14. Claim 14 of 16/705338 reads over instant Claim 10.  Claims 19 and 20 of 16/705338 reads over instant Claim 20.
Claims 1-4, 6, 7, 9-14, 16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 9, 10-13, 16, 19, 20, and 22-23 of copending Application No. 16/705351. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent obvious combinations of the claimed invention of 16/705351.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim 1 of 16/705351 recites Component I, Component II and Component III but does not recite an assembly of comprising the composition with a substrate.
	Claim 23 of 16/705351 recites applying the composition to the composition and subsequently laminating another substrate to it. Claims 19 and 20 of 16/705351 recite the same composition as an adhesive and as curable and later cured.
	 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 16/705351 by laminating it between two substrates and as an adhesive and cure it because these are variants of the invention of 16/705351 as evidenced by Claims 23, 19 and 20 of 16/705351.
	This motivated assembly reads over all the components and substrate of instant Claim 1 along with instant Claim 4 and the process of instant Claim 19.
	Further it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice this invention of 16/705351 using the motivated laminated adhesive composition above for claim 1 applied to all the claims as 16/705351 suggests these claims as variants of Claim 1 either through dependency or by reciting the same base composition as Claim 1 of 16/705351.


Claims 1 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, 18 and 19 of copending Application No. 16/705345. Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the obvious of Claims 1, 18, 19 of 16705345.
Claim 1 of 16/705345 recites Components I, II and III of instant Claim 1 but does not recite the assembly including a substrate of instant Claim 1.
Claims 18 and 19 of 16/705345 recite the above composition as an adhesive and also on an article comprising at least one substrate.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of 16/705345 as the compositions as an adhesive and also by placing it on a substrate because Claims 19 and 20 of 16/705345 recite this when considered together.
	Further it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice this invention of 16/705345 using the motivated adhesive coated substrate for claim 1 applied to all the claims which depend therefrom as 16/705345 suggests these claims as variants of Claim 1 either through dependency or by reciting the same base composition as Claim 1 of 16/705351.
Claim 1.
Instant Claims 10-13 are read over by Claims 6-9 of 16/705345.
Instant Claims 14 is read over by Claim 10 of 16/705345.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-7, 9-13, 16, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-13, 15, 16, 18, 19 of U.S. Patent No. 11,261,359. Although the claims at issue are not identical, they are not patentably distinct from each other because 11,261,359 is a species of the instantly claimed invention.
Claim 1 of  11,261,359 reads over instant Claim 1, 2, 3.  Claim 2 and 3 of 11,261,359 reads over instant Claim 5.  Claims 4 and 7 of 11,261,359 reads over instant Claims 6 and 7.  Claims 9-13 of 11,261,359 reads over instant Claims 9-12.  Claim 15 of 11,261,359 reads over instant Claim 13.  Claim 16 of 11,261,359 reads over instant Claim 16.  Claims 18 and 19 of 11,261,359 reads over instant Claim 19.

Allowable Subject Matter
Claims 2-3, 7-13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of any double patenting rejections against these claims.
The closest prior is Arthur (U.S. 20070048337) which teaches adhesive containing acetoacetate functionalized polymers, a tertiary amine and aldehydes but fails to teach or suggest 
Bammel (U.S. 20150024195) teaches crosslinkers comprising aldehydes and potentially primary amines but only discloses them with respect to polyacrylates with acetoacetate functionality.  Bammel does not teach or suggest how to acetoacetylate a polyester and therefore, simply adding the crosslinkers to an polyester based adhesive composition without some direction into how to acetoacetylate the polyester would required hindsight.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Christopher M Rodd/Primary Examiner, Art Unit 1766